Citation Nr: 0913963	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left leg 
amputation, including as secondary to service-connected 
plantar warts of the left foot.

2.  Entitlement to service connection for depression, 
including as secondary to service-connected plantar warts of 
both feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1972 to February 
1976.

This matter comes before the Board on appeal of a January 
2004 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied, in pertinent part, the Veteran's claims of service 
connection for a left leg amputation, including as secondary 
to service-connected plantar warts of the left foot, and for 
depression, including as secondary to service-connected 
plantar warts of both feet.  This decision was issued to the 
Veteran and his service representative in February 2004.  A 
Travel Board hearing was held at the RO in September 2008.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left leg amputation is not related to 
active service and was not caused or aggravated by service-
connected plantar warts of the left foot.

3.  The Veteran's depression is not related to active service 
and was not caused or aggravated by service-connected plantar 
warts of both feet.


CONCLUSIONS OF LAW

1.  A left leg amputation was not incurred in service; it was 
not caused or aggravated by service-connected plantar warts 
of the left foot.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008); 38 C.F.R. § 3.310 (2005).

2.  Depression was not incurred in service; it was not caused 
or aggravated by service-connected plantar warts of both 
feet.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an August 2003 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating his disabilities to active service and noted other 
types of evidence the Veteran could submit in support of his 
claims.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a left leg 
amputation, to include as secondary to service-connected 
plantar warts of the left foot, or for depression, to include 
as secondary to service-connected plantar warts of both feet.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard, 4 Vet. App. at 394.  The claimant also has had 
the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA provided the Veteran with examinations to 
address the contended relationship between his left leg 
amputation, depression, and active service.  As will be 
explained below, there is no competent medical evidence, to 
include a nexus opinion, relating either the Veteran's left 
leg amputation or depression to active service, including as 
secondary to service-connected plantar warts.  Thus, the 
Board concludes that additional examinations are not 
necessary.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his left leg amputation is related 
to active service, to include as due to his service-connected 
plantar warts of the left foot.  He also contends that his 
depression is related to active service, to include as due to 
his service-connected plantar warts of both feet.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
veteran's claim was filed prior to the effective date of the 
revised regulation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in March 1972, clinical 
evaluation was normal except for a left eye scar.  The 
Veteran denied any relevant medical history.

In September 1974, the Veteran complained of two plantar 
warts on the left sole and one wart on the right sole.  The 
Veteran's warts were scraped.

In January 1975, the Veteran complained of multiple warts on 
both feet.

At his separation physical examination in October 1975, 
clinical evaluation was normal except for enucleated tonsils, 
marked diffuse inspiratory wheezes noted over the chest, and 
scars on the right cheek and left temple.  The Veteran 
reported a medical history of foot trouble.  It was noted 
that the Veteran had corns on the bottoms of his feet and he 
"cuts these off periodically but corns come back."

The post-service medical evidence shows that, on VA 
outpatient treatment in November 1988, the Veteran complained 
that he "feels like he is under a great deal of stress" in 
his relationship with his girlfriend and reported feeling 
depressed with "thoughts of suicide."  He reported that he 
had attempted suicide 2 or 3 times by overdosing on drugs.  
He also reported that he had attempted suicide 2-3 weeks 
prior "but a friend stopped him."  Mental status 
examination of the Veteran showed normal speech and full 
orientation.  The assessment was that the Veteran was 
depressed.

In August 1996, the Veteran complained that he was 
"currently slipping & using alcohol 'cause I feel too 
stressed.'"  He reported that he was having relationship 
problems with his significant other, decreased sleep and 
appetite, and getting into altercations with others over 
money.  The Axis I diagnoses included adjustment disorder 
with depressed mood.  The Axis III diagnoses included plantar 
warts.

In July 2003, the Veteran's complaints included increased 
depression and irritability and a nucleated hyperkeratotic 
lesion causing frequent pain and difficulty walking.  It was 
noted that he recently had a left below-the-knee amputation 
and was in a wheelchair.  No history of suicidal acts or 
self-harm was noted.  The Veteran reported that he was 
divorced but "remains close to" 2 teenage sons.  Mental 
status examination of the Veteran showed no thought disorder 
and no suicidal or homicidal ideation or plan.  The diagnoses 
included recurrent major depression.

On VA amputation residuals examination in September 2003, the 
VA examiner noted that, although he had reviewed the 
Veteran's claims file, "[t]here were no records or entries 
whatsoever concerning the amputation of his left leg."  The 
Veteran reported that his left leg had been amputated above 
the knee in July 2002 "due to vascular disease."  His 
medical history also included significant vascular disease.  
Physical examination showed ambulation with the use of a 
wheelchair or walker, an above-the-knee amputation of the 
left lower extremity with an 18 centimeter (cm) well-healed, 
non-tender, non-indurated scar, and no deformity, tenderness, 
bony deformity, drainage, or musculoskeletal defect other 
than amputation.  The VA examiner opined that "there is no 
connection at all" between the Veteran's plantar warts and 
his left leg amputation.  "It is not likely at all that 
those plantar warts caused the vascular disease and 
amputation of his left leg."  This examiner also opined that 
the Veteran's left leg amputation "is in no way connected to 
his plantar wars on his left foot.  Clearly his vascular 
disease was the primary cause of the amputation and...his 
vascular disease is not service-connected."

On VA mental disorders examination in September 2003, the 
Veteran's complaints included "large mood swings in which he 
becomes easily enraged."  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran reported that he had been divorced 
since 1984 and "seldom sees" his 2 adult sons.  "One year 
ago, he had to have his left leg amputated because of poor 
circulation."  The Veteran also reported that the loss of 
his left leg and kidney failure caused him to feel severely 
depressed.  He reported further that he kept busy watching 
television, had not had a girlfriend in over 4 years, and had 
no hobbies.  Mental status examination of the Veteran showed 
agitation during the latter part of the interview, complaints 
of suffering from recurring suicidal and homicidal ideation 
without a specific plan, and no recent difficulties with 
psychotic ideation.  The VA examiner opined that the Veteran 
"appears to meet" the criteria for severe depressive 
disorder secondary to the loss of his left leg and kidney 
failure.  The Veteran's Global Assessment of Functioning 
(GAF) score was 38, indicating some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  The diagnoses included depressive disorder 
secondary to loss of leg and kidney failure.

On VA skin diseases examination in September 2003, the 
Veteran's complaints included a long history of plantar warts 
on both feet.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran's 
medical history included a left above-the-knee amputation 
"which he stated was secondary to poor circulation."  
Physical examination showed he was in a wheelchair with no 
prosthesis, a 1.0 cm hyperkeratotic lesion on the plantar 
surface of the right foot on the ball of the foot between the 
fourth and fifth toes which was not tender to palpation and 
not infected, a smaller 0.5 cm callous or hyperkeratotic 
lesion on the medial aspect of the ball of the foot which was 
also not tender to palpation and not infected, an edematous 
and warm right foot with no palpable peripheral pulses, and a 
well-healed left stump without any lesions.  The VA examiner 
opined that it was likely that the Veteran's left foot 
amputation resulted from a failed lower extremity 
revascularization procedure from severe peripheral vascular 
disease.  Based on the Veteran's history, the VA examiner 
also opined that it was not likely that the Veteran's left 
leg amputation was caused directly by his plantar warts.  
Instead, this examiner opined that it was likely that the 
Veteran had severe peripheral vascular disease causing his 
amputation.  The impressions included right foot with 
continuing 2 plantar warts/callous formation and left foot 
amputation.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a left 
leg amputation, including as secondary to service-connected 
plantar warts of the left foot.  The Board notes initially 
that the Veteran does not contend, and the evidence does not 
show, that his left leg was amputated during active service.  
The Veteran's service treatment records show instead that he 
was treated once in September 1974 during active service for 
plantar warts on both feet.  The Veteran also reported that 
he experienced recurrent corns at his separation physical 
examination; however, clinical evaluation of his feet was 
normal at separation from active service.  It appears that, 
following service separation in February 1976, the Veteran 
first was treated for plantar warts in August 1996, or more 
than 20 years later, when the Axis III diagnoses included 
plantar warts.  It also appears that the Veteran's left leg 
was amputated in July 2002, or more than 26 years after 
service separation.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, prior to his 
left leg amputation, the Veteran was treated for plantar 
warts of the left foot.  Service connection is in effect for 
plantar warts of each foot.  None of the Veteran's post-
service treating physicians have related his left leg 
amputation to active service or any incident of such service, 
to include his service-connected plantar warts of the left 
foot.  In fact, two different VA examiners who saw the 
Veteran in September 2003 specifically opined that his left 
leg amputation was not related to his service-connected 
plantar warts.  Following VA amputation residuals 
examination, the VA examiner opined that "there is no 
connection at all" between the Veteran's plantar warts and 
his left leg amputation.  "It is not likely at all that 
those plantar warts caused the vascular disease and 
amputation of his left leg."  This examiner also opined that 
the Veteran's left leg amputation "is in no way connected to 
his plantar warts on his left foot.  Clearly his vascular 
disease was the primary cause of the amputation and . . . his 
vascular disease is not service-connected."  The Board 
observes that service connection is not in effective for 
peripheral vascular disease.  Following VA skin diseases 
examination, a second VA examiner opined in September 2003 
that it was likely that the Veteran's left foot amputation 
resulted from a failed lower extremity revascularization 
procedure from severe peripheral vascular disease.  Based on 
the Veteran's history, this VA examiner also opined that it 
was not likely that the Veteran's left leg amputation was 
caused directly by his plantar warts and instead it was 
likely that the Veteran had severe peripheral vascular 
disease causing his amputation.  There is no competent 
contrary opinion of record.  The Veteran himself also has not 
asserted consistently that his left leg amputation is related 
to active service.  On VA amputation residuals examination in 
September 2003, the Veteran reported that his medical history 
included a left above-the-knee amputation "due to vascular 
disease."  That same month, on VA mental disorders 
examination and on VA skin diseases examination, the Veteran 
reported to two different VA examiners that his left leg was 
amputated "because of poor circulation."  Further, there is 
no competent evidence that the veteran's plantar warts in any 
way caused or worsened the veteran's peripheral vascular 
disease.  Absent medical evidence relating the Veteran's left 
leg amputation to active service or any incident of such 
service, to include his service-connected plantar warts of 
the left foot, the Board finds that service connection for a 
left leg amputation, including as secondary to service-
connected plantar warts of the left foot, is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
depression, including as secondary to service-connected 
plantar warts of both feet.  As noted above, the Veteran's 
service treatment records show that he was treated once 
during active service for plantar warts on both feet.  These 
records do not show, however, that he was diagnosed as having 
depression at any time during active service.  It appears 
that the Veteran first was treated for depression in November 
1988, or more than 22 years after service separation, when he 
reported that he was feeling depressed.  See Maxson, 230 F.3d 
at 1333.

The post-service medical evidence shows that the Veteran 
experienced depression following his left leg amputation in 
July 2002.  Following VA mental disorders examination in 
September 2003, the VA examiner determined that the Veteran 
"appears to meet" the diagnostic criteria for severe 
depressive disorder secondary to the loss of his left leg and 
kidney failure.  The Board observes that service connection 
is not in effect for either the Veteran's left leg amputation 
or kidney failure and this VA examiner did not provide an 
opinion as to whether the Veteran's left leg amputation was 
related to active service or any incident of such service, to 
include service-connected plantar warts of both feet.  
Current regulations also provide that service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Accordingly, even if the VA examiner's 
September 2003 opinion is viewed in the light most favorable 
to the Veteran, this evidence does not establish service 
connection for depression, including as secondary to service-
connected plantar warts of both feet.  Further, it appears 
that the Veteran has not reported consistently his history to 
his post-service treating physicians.  For example, although 
the Veteran reported in July 2003 that he "remains close 
to" two teenage sons, two months later, in September 2003, 
he reported that he "seldom sees" his two adult sons.  
Given the Veteran's inconsistencies, the VA examiner's 
September 2003 opinion is entitled to no probative value.  In 
summary, absent medical evidence, to include a nexus opinion, 
relating the Veteran's current depression to active service 
or any incident of such service, to include service-connected 
plantar warts of both feet, the Board finds that service 
connection for depression, including as secondary to service-
connected plantar warts of both feet, also is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left leg amputation, 
including as secondary to service-connected plantar warts of 
the left foot, is denied.

Entitlement to service connection for depression, including 
as secondary to service-connected plantar warts of both feet, 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


